DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is made final.
Claims 58, 65-69, 79, 82, 84, 85, and 87-95 are pending in the case. Claims 58 and 79 are independent claims. Claims 1-57, 59-64, 70-78, 80, 81, 83, and 86 have been cancelled.

Examiner’s Note
	The Office Action Summary PTO-326 indicates that the instant application’s status for AIA  (FITF) is “Yes”. However, in light of Applicant’s claim to foreign priority, the instant application is being examined under the pre-AIA  first to invent provisions. Therefore, the AIA  status indicated on the attached PTO-326 is incorrect and should be indicated as “No”. Because this status cannot be changed manually by the Examiner, the Examiner provides Applicant with this note for clarity of record.

Double Patenting
Claims 58, 66, 89, 90, and 92 of this application is patentably indistinct from claims 16, 18, and 41 of Application No. 16/345,405. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58, 66, 90, 89, and 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, and 41 (submitted 10/26/2021) of copending Application No. 16/345,405 (reference application).

The claims are deemed unpatentable as follow:
Claims 58, 66, and 92 are anticipated by claim 16 of the reference application
Claim 89 is anticipated by claim 41 of the reference application
Claim 90 is anticipated by claim 18 of the reference application

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to performing a swipe gesture on a window, which is in a form of a line and is located on and along an edge of a touch screen, so as to perform a process. For example, independent claim 58 of in the instant application and independent claim 16 of the reference application are compared below, the key differences between the claims being underlined.
15/016,304
16/345,405
58. A system for capturing an event provided from an edge of a touch screen comprising:

a device having a touch screen;











a window, in form of a line, located in the touch screen on and along an edge of the touch screen; and

a processor;




wherein a first swiping gesture provided from outside of the touch screen towards inside of the touch screen, said first swiping gesture interacting with said window on the touch screen, is handled by said processor to activate a process assigned to said window alone, and wherein said window is located on the touch screen before said first swiping gesture begins.
16. A messaging system using a network, comprising:


a device of a first user, said device having a processor and a touch screen;
a first application running within said device, wherein an interface of said first application is displayed on the touch screen; and

a messaging application, simultaneously with and regardless of the first application, running within said device;

wherein a window in form a narrow line related to said messaging application and regardless of said network, is available on and along an edge of said touch screen simultaneously with the interface of said first application, wherein said window does not contain a choice of controls for selection;

wherein upon providing a swipe gesture, by said first user, from said window towards inside the touch screen, a list of contacts related to said messaging application is presented, by the processor, on said touch screen such that said first user can select a contact from said list of contacts wherein said swipe gesture is provided from outside the touch screen towards inside the touch screen and wherein said gesture at first touches said window when entering inside said touch screen.


Aside from minor stylistic and grammatical differences, the instant application recites activating “a process assigned to said window alone” as a result of a swiping gesture while the reference application details a certain process as a result of a swiping gesture. This generic “process” is anticipated by the reference application 16/345,405, which recites presenting “a list of contacts related to said messaging application” as a result of a swiping gesture. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68, 69, and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 68 recites “such that the interface practically occupies a majority of the touch screen”. The term “practically” in claim 68 is a relative term which renders the claim indefinite. The term “practically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of compact prosecution, Examiner interprets “practically occupying the entire screen” as occupying a majority of the screen.
Dependent claim 69 is also rejected due to inheriting the deficiencies of claim 68.

Claim 85 recites “wherein said window and said interface are regardless of each other”. The term “regardless” is an adverb, not an adjective. Thus, it is indefinite what “regardless of each other” constitutes in the claim language. Applicant is advised to either replace “regardless of each other” with more appropriate language or add a verb that would clarify the claim. To this end, Applicant is advised to amend in a manner such that the amendment would be sufficiently supported by disclosure so as to avoid any 112(a) issue. As stated in section 2173.06 of the MPEP, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Given the amendment to claim 69, which recites similar limitations, Examiner will interpret claim 85 as that recited for claim 69.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent, or 

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States, or 

(c) he has abandoned the invention, or 

(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States, or 

(e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)  shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2)  of such treaty in the English language; or 

(f) he did not himself invent the subject matter sought to be patented, or 

(g) (1) during the course of an interference conducted under section 135  or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

Claim(s) 58, 67, 68, 79, 84, 87, 88, 90 and 91 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Roth (US 2010/0050076 A1).

Regarding claim 58, Roth teaches a system for capturing an event provided from an edge of a touch screen (FIG. 6 and [0058-0059]) comprising:
a device having a touch screen (FIG. 6 and [0059]: device has a touch display 600; See [0014-0016] for further details regarding the touch screen);
a window, in form of a line, located in the touch screen on and along an edge of the touch screen (FIG. 2A and [0036]: window is in form of a line/bar corresponding to activation point 203. It is located in the touch screen and along an edge of the touch screen); and
a processor (processing unit 605 of FIG. 6 and [0059]);
wherein a first swiping gesture provided from outside of the touch screen towards inside of the touch screen, said first swiping gesture interacting with said window on the touch screen, handled by said processor to activate a process assigned to said window alone, and wherein said window is located on the touch screen before said first swiping gesture begins ([0009], [0015], FIG. 2B, and [0039]: a first swiping gesture is provided from outside of the touch screen towards inside of the screen. This gesture interacts with the window/bar 203. A process assigned to said window, alone, is activated as a result of the swiping. The window/bar 203 is located on the touch screen before said gesture begins, as supported in [0036]).

Regarding claim 67, Roth further teaches the system of claim 58 wherein a second swiping gesture provided on the touch screen wherein said second swiping gesture begins on a location of the touch screen other than on said window, is an event directed by an operating system of the device to be handled by a general process which handles swiping gestures not assigned to any specific window (FIG. 1 and [0034]: a second swiping gesture is a swiping motion 102 which begins on a location of the touch screen other than a window/bar. A general process occurs for this swiping gesture, the general process repositioning the view of the page from one place to another 103. This gesture is not assigned to any specific window/bar).

Regarding claim 68, Roth further teaches the system of claim 58, wherein an interface of an application running within said device is displayed on the touch screen such that the interface practically occupies a majority of the touch screen and wherein said window and said interface are simultaneously displayed on the touch screen and wherein said interface is displayed on the touch screen regardless of an interaction with said window ([0004], [0007], [0034], FIG. 2B, and [0036]: interface/page 201 of a running application, like a browser displaying a web page, is displayed on the touch screen. Window/bar 203 and page 201 are simultaneously displayed. Page 201 is displayed regardless of an interaction with bar 203).

Regarding claim 90, Roth further teaches the system of claim 58, wherein said window is invisible ([0037]: “Also, since the activation point merely needs to receive a tactile interaction in order to activate, the activation point does not have to be displayed or even be visible”).

Regarding claim 91, Roth further teaches the system of claim 58, wherein said device is a mobile phone ([0046]).

Regarding claim 79, Roth teaches a system for capturing an event provided from an edge of a touch screen (FIG. 6 and [0058-0059]) comprising:
a device having a touch screen (FIG. 6 and [0059]: device has a touch display 600; See [0014-0016] for further details regarding the touch screen);
at least one window, in form of a bar, located on and along an edge of said touch screen inside the touch screen (FIG. 2A and [0036]: window is in form of a line/bar corresponding to activation point 203. It is located in the touch screen and along an edge of the touch screen); and
a processor (processing unit 605 of FIG. 6 and [0059]);
wherein a first swiping gesture provided from outside of the touch screen towards inside of the touch screen, said first swiping gesture interacting with said window on the touch screen, handled by said processor to activate a process associated with said window alone, and wherein said window is located on the touch screen before said first swiping gesture begins ([0009], [0015], FIG. 2B, and [0039]: a first swiping gesture is provided from outside of the touch screen towards inside of the screen. This gesture interacts with the window/bar 203. A process assigned to said window, alone, is activated as a result of the swiping. The window/bar 203 is located on the touch screen before said gesture begins, as supported in [0036]) and wherein a second swiping gesture, provided on the touch screen, said second swiping gesture begins on a location of the touch screen other than on said window, is an event directed by an operating system of the device to be handled by a general process which handles swiping gestures not assigned to any specific window (FIG. 1 and [0034]: a second swiping gesture is a swiping motion 102 which begins on a location of the touch screen other than a window/bar. A general process occurs for this swiping gesture, the general process repositioning the view of the page from one place to another 103. This gesture is not assigned to any specific window/bar).

Regarding claim 84, Roth further teaches the system of claim 79, wherein said window and an interface of an application running within said device, wherein said interface occupies a majority of the touch screen, are simultaneously displayed on the touch screen, and wherein said interface is displayed on the touch screen regardless of an interaction with said window ([0004], [0007], [0034], FIG. 2B, and [0036]: interface/page 201 of a running application, like a browser displaying a web page, is displayed on the touch screen. Window/bar 203 and page 201 are simultaneously displayed. Page 201 is displayed regardless of an interaction with bar 203).

Regarding claim 87, Roth further teaches the system of claim 79, wherein said window is invisible ([0037]: “Also, since the activation point merely needs to receive a tactile interaction in order to activate, the activation point does not have to be displayed or even be visible”).

Regarding claim 88, Roth further teaches the system of claim 79, wherein said device is a mobile phone ([0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 65, 69, 85, 89, and 92-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2010/0050076 A1), in view of Tuniman et al. (US 5,644,737 A).

Regarding claim 65, Roth teaches the system of claim 58. Although Roth teaches a bar placed at the edge (FIG. 2B and [0037]: “a bar is preferred because it can be placed at the edge of the display without occupying too much space, and its position can be clearly noted”), Roth does not explicitly teach wherein said window has a width of one of less than 10 pixels and less than 5 pixels.
Tuniman suggests wherein said window has a width of one of less than 10 pixels and less than 5 pixels (Col. 10, lines 34-52 and Col. 11, lines 25-32: the window/toolbar has a width of “only a few pixels”, such as 4 pixels).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Roth and have the window be a width of less than 5 pixels as suggested by Tuniman. Doing so would be obvious to try as having a width of “only a few pixels”, as disclosed in Tuniman, would allow one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, including having the width be less than 5 pixels. Furthermore, having a thin window would conserve screen real estate for the display of temporarily more relevant content.

Regarding claim 69, Roth teaches the system of claim 68. Roth does not explicitly teach wherein said window and said interface are displayed on the touch screen regardless of each other.
Tuniman teaches wherein said window and said interface are displayed on the touch screen regardless of each other (FIG. 13 and Col. 7, line 32 to Col. 8, line 7: “Stacked toolbars on which the graphic objects are arranged in a horizontally extending array, as shown in FIGS. 3 through 5, are typically docked or anchored at the edge of the display screen or window so that the central portion of the display screen or window is available for any application that is then running on the computer.” Window 70 displays an interface of an application independently of the toolbar/window; Col. 9, lines 34-46, Col. 10, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Roth and incorporate the teachings of Tuniman and have wherein said window and said interface are displayed on the touch screen regardless of each other. Doing so would allow the user to access either the window/bar or interface without having to have one up for the other to be accessible. In this way, the user may access the interface even when the window/bar is not necessary and therefore should not be displayed and vice versa. Furthermore, the window/bar may be applicable across different interfaces, so maintaining the independence of the window/bar from the interface allows the bar to be readily available even when an interface may change.

Regarding claim 89, Roth teaches the system of claim 58. Although Roth teaches a bar placed at the edge (FIG. 2B and [0037]: “a bar is preferred because it can be placed at the edge of the display without occupying too much space, and its position can be clearly noted”), Roth does not explicitly teach wherein said window has a width of less than 20 pixels.
Tuniman teaches wherein said window has a width of a predetermined number pixels (Col. 10, lines 34-52 and Col. 11, lines 25-32: the window/toolbar has a width of “only a few pixels”, such as 4 pixels).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Roth and have the window be a width of less than 20 pixels as suggested by Tuniman. Doing so would be obvious to try as having a width of “only a few pixels”, as disclosed in Tuniman, would allow one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, including having the width be less than 5 pixels.

Regarding claim 85, Roth teaches the system of claim 84. Roth does not explicitly teach wherein said window and said interface are *displayed on the touch screen* regardless of each other.
Tuniman teaches wherein said window and said interface are displayed on the touch screen regardless of each other (FIG. 13 and Col. 7, line 32 to Col. 8, line 7: “Stacked toolbars on which the graphic objects are arranged in a horizontally extending array, as shown in FIGS. 3 through 5, are typically docked or anchored at the edge of the display screen or window so that the central portion of the display screen or window is available for any application that is then running on the computer.” Window 70 displays an interface of an application independently of the toolbar/window; Col. 9, lines 34-46, Col. 10, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Roth and incorporate the teachings of Tuniman and have wherein said window and said interface are displayed on the touch screen regardless of each other. Doing so would allow the user to access either the window/bar or interface without having to have one up for the other to be accessible. In this way, the user may access the interface even when the window/bar is not necessary and therefore should not be displayed and vice versa. Furthermore, the window/bar may be applicable across different interfaces, so maintaining the independence of the window/bar from the interface allows the bar to be readily available even when an interface may change.

Regarding claim 92, Roth teaches the system of claim 58. Roth further teaches wherein said window is located on and along 
Roth does not explicitly teach wherein said window is located on and along a majority of said edge of the touch screen.
Tuniman teaches wherein said window is located on and along a majority of said edge of the screen (FIG. 13 and Col. 7, line 32 to Col. 8, line 7, Col. 9, lines 34-46, Col. 10, lines 10-15: for example, stacked toolbar 48’/window is located on and along a majority of an edge of the screen).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings, including the touch screen, of Roth and incorporate the teachings of Tuniman and have wherein said window is located on and along a majority of said edge of the touch screen. Doing so would make the window/bar more visible to the user so that the user is less likely to miss the window/bar and can more easily access it.

Regarding claim 93, Roth teaches the system of claim 79. Although Roth teaches a bar placed at the edge (FIG. 2B and [0037]: “a bar is preferred because it can be placed at the edge of the display without occupying too much space, and its position can be clearly noted”), Roth does not explicitly teach wherein said window has a width of less than 20 pixels.
Tuniman teaches wherein said window has a width of a predetermined number pixels (Col. 10, lines 34-52 and Col. 11, lines 25-32: the window/toolbar has a width of “only a few pixels”, such as 4 pixels).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Roth and have the window be a width of less than 20 pixels as suggested by Tuniman. Doing so would be obvious to try as having a width of “only a few pixels”, as disclosed in Tuniman, would allow one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, including having the width be less than 5 pixels.

Regarding claim 94, Roth teaches the system of claim 79. Although Roth teaches a bar placed at the edge (FIG. 2B and [0037]: “a bar is preferred because it can be placed at the edge of the display without occupying too much space, and its position can be clearly noted”), Roth does not explicitly teach wherein said window has a width of less than 10 pixels.
Tuniman teaches wherein said window has a width of a predetermined number pixels (Col. 10, lines 34-52 and Col. 11, lines 25-32: the window/toolbar has a width of “only a few pixels”, such as 4 pixels).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Roth and have the window be a width of less than 10 pixels as suggested by Tuniman. Doing so would be obvious to try as having a width of “only a few pixels”, as disclosed in Tuniman, would allow one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, including having the width be less than 5 pixels.

Regarding claim 95, Roth teaches the system of claim 79. Although Roth teaches a bar placed at the edge (FIG. 2B and [0037]: “a bar is preferred because it can be placed at the edge of the display without occupying too much space, and its position can be clearly noted”), Roth does not explicitly teach wherein said window has a width of less than 5 pixels.
Tuniman teaches wherein said window has a width of a predetermined number pixels (Col. 10, lines 34-52 and Col. 11, lines 25-32: the window/toolbar has a width of “only a few pixels”, such as 4 pixels).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Roth and have the window be a width of less than 5 pixels as suggested by Tuniman. Doing so would be obvious to try as having a width of “only a few pixels”, as disclosed in Tuniman, would allow one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, including having the width be less than 5 pixels.

Claims 66 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2010/0050076 A1), in view of Matthews et al. (US 2009/0288044 A1).

Regarding claim 66, Roth teaches the system of claim 58. Roth does not explicitly teach wherein said process is adapted to display at least a portion of an interface on the touch screen.
Matthews teaches wherein said process is adapted to display at least a portion of an interface on the touch screen (FIGS. 6-7 and [0049]: a portion of an interface/menu 700 is displayed according to the process in response to a drag operation; FIG. 3 and [0039-0040]: drag operation occurs on touchscreen display).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to have modified Roth to incorporate the teachings of Matthews and have wherein said process is adapted to display at least a portion of an interface on the touch screen. Doing so would allow the user to access more specific or granular controls that offer a greater variety of actions for the user to perform than, for example, a single action when interacting with the window/bar.

Regarding claim 82, Roth teaches the system of claim 79. Roth does not explicitly teach wherein said process is adapted to display at least a portion of an interface on the touch screen.
Matthews teaches wherein said process is adapted to display at least a portion of an interface on the touch screen (FIGS. 6-7 and [0049]: a portion of an interface/menu 700 is displayed according to the process in response to a drag operation; FIG. 3 and [0039-0040]: drag operation occurs on touchscreen display).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to have modified Roth to incorporate the teachings of Matthews and have wherein said process is adapted to display at least a portion of an interface on the touch screen. Doing so would allow the user to access more specific or granular controls that offer a greater variety of actions for the user to perform than, for example, a single action when interacting with the window/bar.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0025676 A1: fully or partially hidden graphical menu with a width of a few pixels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171